Case 19-10448-SDM   Doc 1   Filed 01/31/19 Entered 01/31/19 22:21:43   Desc Main
                            Document      Page 1 of 5
Case 19-10448-SDM   Doc 1   Filed 01/31/19 Entered 01/31/19 22:21:43   Desc Main
                            Document      Page 2 of 5
Case 19-10448-SDM   Doc 1   Filed 01/31/19 Entered 01/31/19 22:21:43   Desc Main
                            Document      Page 3 of 5
Case 19-10448-SDM   Doc 1   Filed 01/31/19 Entered 01/31/19 22:21:43   Desc Main
                            Document      Page 4 of 5
Case 19-10448-SDM   Doc 1   Filed 01/31/19 Entered 01/31/19 22:21:43   Desc Main
                            Document      Page 5 of 5
